Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
The bills of exception in this case were filed too late. The motion for new trial was overruled October 22, 1927, and an order entered allowing sixty days in which to file bills of exception and statement of facts. Thereafter, on December 10th, an extension order was made allowing additional time for filing the statement of facts, but no reference appears therein to bills of exception. On December 28th an additional time was granted for filing statement of facts, but bills of exception were not mentioned therein. Our statute allows thirty days after the overruling of motion for new trial within which to file bills of exception, but permits the court to fix any time limit not exceeding ninety days. The court having given sixty days, and the bills of exception not having been filed until January 7, 1928, seventy-six days after the overruling of the motion, said bills were filed too late for consideration.
The facts seem amply sufficient. Two young men were driving a car on a road and met the sheriff and county attorney. The latter turned and followed the car of said two young men. Both of said officials testified that they saw appellant throwing jars of whisky out of the car. All of said jars broke save one, which was captured and offered in evidence and its contents shown to be whisky. The young *Page 473 
man in the car with appellant testified for the State that the car was his, but that at the solicitation of appellant he was carrying the latter and the whisky out to some oil camp. The evidence supports the judgment.
No error appearing, an affirmance is ordered.
Affirmed.
                    ON MOTION FOR REHEARING.